Rugg, C. J.
The Superior Court set aside the entry of a judgment and the issuance of an execution thereon in favor of the plaintiff, within the month thereafter, upon the ground as recited in its order that the “entry of judgment and issuance of execution are erroneous and made by mistake.” The plaintiff appealed from this order. She also filed a motion that judgment be entered in her favor notwithstanding the making of the order, for reasons of law not necessary now to be discussed. This motion was denied and she appealed. A bill of exceptions to the denial of her motion has been allowed and is here.
The Superior Court having set aside the judgment, the case stands in that court for further proceedings upon an earlier bill of exceptions of the defendant seasonably filed, but not yet allowed nor passed upon. It is apparent that the Superior Court has not reached a point in its consideration where the case is ripe for final judgment. The questions raised by these appeals and the present bill of exceptions relate to interlocutory matters. It has been decided many times that exceptions respecting interlocutory rulings and orders will not be passed upon by this court until the case is ripe for final judgment. Weil v. Boston Elevated Railway, ante, 545. Bennett v. Clemence, 3 Allen, 431. Marshall v. Merritt, 13 Allen, 274. Safford v. Knight, 117 Mass. 281. Gifford v. Rockett, 119 Mass. 71. Platt v. Justices of the Superior Court, 124 Mass. 353, 355. Boyce v. Wheeler, 133 Mass. 554. Comins v. Turner’s Falls Co. 140 Mass. 146. Crossin v. Beebe, 186 Mass. 472. Brooks v. Shaw, 197 Mass. 376. This court cannot consider an appeal until there has been a judgment. Cotter v. Nathan & Hurst Co. *572211 Mass. 31, Oliver Ditson Co. v. Testa, 213 Mass. 109, and cases, cited in each opinion. There are no exceptional circumstances about the case at bar to bring it within the principle declared in Lowd v. Brigham, 154 Mass. 107, and followed in Shawmut Commercial Paper Co. v. Cram, 212 Mass. 108. See Cressey v. Cressey, 213 Mass. 191.
As these exceptions and appeals are brought here prematurely, the order must be

Exceptions dismissed.


Appeals dismissed.